PER CURIAM.
We affirm the issues raised in Willie Slaughter’s appeal of his convictions for sexual battery and escape. See Miller v. State, 667 So.2d 325 (Fla. 1st DCA 1995); and see State v. Ramsey, 475 So.2d 671 (Fla.1985). Howéver, as for the issue raised by the state on cross-appeal, the trial court’s holding that the Prison Re-leasee Reoffender Act (“Act”) is unconstitutional is erroneous and is reversed. See State v. Cotton, 769 So.2d 345 (Fla.2000). The cause is remanded for a determination as to whether appellant qualifies for sentencing under the Act. See State v. Cole*1252man, 761 So.2d 323 (Fla.2000); State v. Young, 766 So.2d 425 (Fla. 1st DCA 2000).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
JOANOS, LAWRENCE AND VAN NORTWICK, JJ., CONCUR.